Citation Nr: 0913615	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for injury to the 
lumbosacral spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.  

This matter is before the Board of Veterans' Appeals 
following a Board remand dated in October 2008.  The appeal 
originated from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case to the RO in October 2008 to 
provide notice to the Veteran in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and to obtain a medical 
opinion as to whether the Veteran's current low back 
disability is related to an in-service back injury.  The RO 
sent VCAA notice to the Veteran in a letter dated in November 
2008; accordingly, that portion of the remand has been 
satisfied. 

The Veteran was afforded a VA examination in September 2003.  
In a report of the examination, Dr. R.B. diagnosed the 
Veteran with traumatic injuries to the lumbosacral spine, 
with chronic strain and subsequent degenerative 
osteoarthritis.  In its remand, the Board found that the 
examination report was inadequate because it did not contain 
a medical opinion as to whether the diagnosed back disability 
was related to an in-service injury.  The Board did not 
request that the Veteran be scheduled for another VA 
examination.  

In a January 2009 supplemental statement of the case (SSOC), 
the RO again denied service connection for the lumbosacral 
spine injury because the Veteran did not appear for a VA 
examination scheduled for January 9, 2009.  The RO requested 
that the Veteran notify VA in writing if he wished to 
withdraw his appeal.  

In a March 2009 brief, the Veteran's representative stated 
that the Veteran did not receive notice of the scheduled VA 
examination.  The Board observes that the case file does not 
contain evidence that the Veteran was notified of the 
examination. 

Unfortunately, the Board must again remand this case because 
the Veteran is entitled to compliance with the Board's 
previous remand order.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board requested that a VA examiner provide a 
medical opinion as to the etiology of the Veteran's low back 
problems.  The Board notes that it did not request that the 
RO schedule the Veteran for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Either the VA examiner who conducted 
the September 2003 VA examination, or any 
qualified health care professional if the 
original examiner is unavailable, should 
offer an opinion as to whether the 
Veteran's current low back disability is 
at least as likely as not (i.e., a 50 
percent probability or greater) causally 
or etiologically related to the injury for 
which the Veteran was treated in September 
1966.  The VA examiner should review the 
previous VA examination report and claims 
file, including the September 1966 service 
medical records showing an in-service back 
injury.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a 
low back disability should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




